Case 1:18-cv-11924-FDS Document 62-2 Filed 05/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

| MATTHEW VANDERHOOP,
Plaintiff,

Vv.

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

Civil Action No. 18-11924-FDS

 

|

 

AFFIDAVIT OF LUIZ GONZAGA IN SUPPORT OF DEFENDANT’S
MOTION FOR CONTEMPT

I, Luiz Gonzaga of BAL ASTABL €. , being duly sworn, hereby affirm under

penalty of perjury the following:

1. This affidavit is made on my own personal knowledge.

2. Iam over the age of 18 and competent to testify on the matters stated herein.

3. [Tam an auctioneer with Bay State Auction. I have been an auctioneer for _/ 0

years,

4. Selene Finance LP has retained me as auctioneer to conduct a foreclosure

auction regarding the property known as and numbered 17 Old South Road,

Aquinnah, MA (herein after the “Property”).

ul

auctioneer.

An auction was scheduled for May 15, 2019 in which I was appointed

6. On information and belief, the Property abuts tribal land and the only access to

the Property is via an access road across said tribal land.

 
Case 1:18-cv-11924-FDS Document 62-2 Filed 05/24/19 Page 2 of 2

7. On May 15, 2019, when I arrived at the access road, the access point was
blocked with a sawhorse and two signs that read, “Indian Property You Are
NOT” (sic).

8. Due to poor cell phone reception, I left the access road to go with the Selene’s
representative, Holly Mobilia, in order to call the law firm of Korde &
Associates, PC (“Korde”) to advise of the blocked access and warning signs.

9. Upon returning to the access road, I saw four (4) people, including Matthew
Vanderhoop (the “Plaintiff”). Mr. Vanderhoop introduced himself.

10. The access road was blocked by the individuals who appeared at the access
point as well as a Jeep owned by the Plaintiff.

11. Local police and tribal security were also on the access road.

12. Due to Plaintiff f's obstruction of access to the Property - in contradiction of this
court’s order dated May 15, 2019 (Doc. No. 58) denying Plaintiff's motion for
preliminary injunction. Korde advised me to announce the foreclosure sale
would be continued to June 20, 2019.

Signed under the pains and penalties of perjury,

Luiz Gonzaga L/ %
DATE: May 24, 2019
